Title: To George Washington from Landon Carter, 13 December 1796
From: Carter, Landon
To: Washington, George


                        
                            My Dear Sir 
                            Sabine Hall 13. Decemr 1796
                        
                        There is much Time escaped since I commenced my Reply to your queries, 29th
                            ulmo; owing to my being upon a Party to visit this place; the season having waved that from
                            day to day: I am now fixed here, and shall with pleasure take up the subject.
                        
                        Your 5th Quere would properly belong to the last Letter, on account of that
                            confused management which has ever afflicted me: I will only observe, that the Reports of
                            the partial Cultivaters, I have conferred with, answer your question in the Affirmative. It
                            must be remarked upon the nature of stiff Land, and upon that of the Pease, that this Crop
                            will probably be less certain; for the Plant delights in a dry Air, and such qualitied Earth
                            generates too readily, the contrary state. Pardon me if I appear tedious, for I must urge
                            upon you that it is not the Crop of Pease which constitutes the Farmer’s object. The
                            friendly preparation for the succeeding Crop of small grain, and the ultimate improvement to
                            the Soil, make up a full inducement to the culture; should he but obtain a stack of Hay, to
                            add to his other gains. If perchance he meets a suitable concurrence in the Season, and a
                            Crop of Pulse comes in, he will unite with improvement, an excess of Profit on his Labor. To
                            conclude the answer to this 5th Quere, I take occasion to mention,, that the Pease and the
                            Culture, are equally congenial to the stiff, as they are to the light soils; effecting that
                            happy medium, so desireable in every undertaking, by compacting the latter, and by opening
                            the former; both to a fitness for vegitable demands.
                        In your 6th Quere you ask my method of planting the Pease? I have yet had no
                            experience in the Drill, but have hither to used the tedious way of dropping by hand; not prompted thereto by reason, but by a necessity which is too
                            disinteresting to be here recited. The tediousness of doing it by hand consists in the
                            business being done by three motions; first laying off with the Plough, the dropping the
                            Pease, and last, draging over the Harrow to cover them. All this may be effected at a single
                            stroke with a Drill, of a very simple structure: And I trust I shall be able to adopt the
                            plan in future; & dismiss that flush harrowing.
                        Your 7th Quere asks the sort of Pease preferred? I am fond of the small
                            blackeye, for a twofold reason; they do not run so soon, & ripen together pretty
                            well. True the gentleman Pease have the latter quality in a superior degree; but they are
                            slow and not so productive. The demand being chiefly for the W. India Markett, the Blacke
                            eye is mostly called for, and is the Election of the Toader. Tho for the Madeira Markett,
                            the Gentleman,, or Calavance, is the best adapted. The other
                                kinds, the Ram’s horn in particular, are not so well suited to
                            Sea-Carriage; being more apt to swell: The more the Pulse is spread over with color, the
                            less they please the Consumer.
                        I have just now acquired a few of a kind; which I concieve will prove useful in
                            my arrangement; not for a markett Crop, but for a covering to my P.
                            Cornfield, which I wish not to sow in small grain. This Pea takes it’s Name from a Person in
                            the County of Gloucester, who has long cultivated it, one Yetman.
                            Planted with the P. Corn, they are so slow to run that they do not interfere, so long as the
                             P-Corn requires culture; and once begining they proceed, with haste, to spread a matted
                            covering over the ground, at common corn field distance. I will leave for others, to give the
                            more pompous description of the excellencies of this growth; being beyond the pitch of my
                            own Credulity.
                        To your 8th quere, relating to the saleableness of that Article, I have to
                            acquaint you, that my first Crop of Pease met with a very slow Markett. The Trader had been
                            accustomed to such partial supplies, that no object was formed: The price was then 3/6. My
                            subsequent sales have been 4/—4/6—and 5/—; and I am now led to expect 6/.
                            The estimate of the value of the Pease has been, uniformly, at a rate exceeding that of P.
                            Corn; I therefore suppose the probable advance of the one, will mount the other even above
                            the rate of 6/.
                        To the 9th Quere—To purchase them at large, you will have little chance to
                            obtain a chosen sort; nevertheless, I would first recommend an enquiery to be made in the
                            Neighborhood of Mt Vernon, on acct of better suiting your convenience. If any Person, near
                            your Farm, can accomodate your choice, it will save you some trouble; But as your Agent may
                            probably be able to procure a Vessell, from the River Potomack round to Rapahanock; you
                            shall, as a sure Resource, be supplied from Cleve.
                        
                        You will please to direct him to write to me your determination, and when I
                            give him notice of the Pease being ready, to give his order to such Vessells. The quantity
                            necessary I judge to be a bushell to the acre which may be profitably spent in seeding so
                            much ground. With true Esteem and great respect I am Dear Sir Your very
                            Obt & mo: hmle servt
                        
                            L. Carter
                            
                        
                    